DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Clavin (US 2013/0147686) in view of Wilairat (CA 2,939,532 provided by Applicant in PE2E).
With respect to claim 1 (similarly claim 9), Clavin teaches a device operation apparatus (e.g. computing device 2 Figs 1-4, 13, see also [0079] whereby computing device 2 of Fig 1 can be a PC) comprising: 

an image recognition unit (e.g. processing unit 4 Figs 1-4 [0037], [0057] and related software) for calculating (e.g. for tracking [0144]-[0145]), from image information on an image of a user who operates the operation target device, the user's line-of-sight information (e.g. the user’s gaze, see Fig 12 [0140]-[0145]); 
a position calculation unit (e.g. processing unit 4 Figs 1-4 [0037], [0057] and related software of Fig 9B) for calculating a position of the operation target device using information transmitted from the operation target device (e.g. calculating/obtaining a position of a target computing device using information transmitted from the target computing device as suggested in Fig 9B [0102]-[0112]); 
a voice signal acquisition unit (e.g. microphone 110 [0035]) for acquiring a voice signal indicating an operation instruction for operating the operation target device (e.g. for acquiring a voice signal indicating operation instruction for operating “the living room TV”, as suggested in [0147] Fig 14); 
However, Clavin fails to teach an operation target device specifying unit for specifying, when the voice signal acquisition unit acquires the voice signal, the operation target device to be a target of the operation instruction on a basis of the line-of-sight information calculated by the image recognition unit and a position of the operation target device calculated by the position calculation unit; and 
a control unit for generating an operation command for controlling the operation target device specified by the operation target device specifying unit on a basis of text information corresponding to the operation instruction acquired by the voice signal acquisition unit.

a control unit (e.g. processor unit in computing device 20) for generating an operation command for controlling the operation target device specified by the operation target device specifying unit (e.g. at S116 a signal is transmitted to the selected remotely controllable device based on the input received, with the effect of controlling the device [0046])  on a basis of text information corresponding to the operation instruction acquired by the voice signal acquisition unit (e.g. the voice recognition may generate corresponding text-based or other high-level commands to be received in the computing system [0024]).
Clavin and Wilairat are analogous art because they all pertain to controlling target devices. Therefore, it would have been obvious to people having ordinary skill in the art before the effective filing date of the claimed invention to modify Clavin with the teachings of Wilairat to include: an operation target device specifying unit for specifying, when the voice signal acquisition unit acquires the voice signal, the operation target device to be a target of the operation instruction on a basis of the line-of-sight information calculated by the image recognition unit and a position of the operation target device calculated by the position calculation unit; and 

With respect to claim 2, Clavin in view of Wilairat teaches the device operation apparatus according to claim 1, wherein the position calculation unit calculates a position of the operation target device on a basis of a light emission signal transmitted from a light emitting apparatus associated with the operation target device (e.g. processor unit 4 and the related software of Fig 9B calculates/obtains a position/location of the target computing device on a basis of a light emission signal transmitted from an RF beacon device associated with the target computing device, as suggested in [0107], see also Wilairat [0036]).
With respect to claim 4, Clavin in view of Wilairat teaches the device operation apparatus according to claim 1, comprising a line-of-sight information storage unit for storing the user's line-of-sight information calculated by the image recognition unit (Wilairat e.g. the gaze-based method of [0036] discloses a data storage media of computer system 20 to store mapped locations including gaze information, see also [0026]) for a preset period (Wilairat e.g. later used to determine which device to control [0026] suggest the information is stored for a preset time), wherein the operation target device specifying unit refers to the line-of-sight information stored in the line-of-sight information storage unit and specifies the operation target device located in a direction of the user's line-of-sight vector as an operation target device to be a target of the operation instruction (Wilairat e.g. at S104 it is determined that the current gaze direction coincides with the location of one of the remotely controllable devices whose locations have been mapped [0038] and [0036]-[0041] suggest that the operation target device specifying unit refers to the line-of-sight information stored in the line-of-sight information storage unit 
With respect to claim 7, Clavin in view of Wilairat teaches the device operation apparatus according to claim 1, wherein the text information is information for operation of the operation target device (Wilairat e.g. the high-levels of [0024] is information for operation of the remotely controllable device), obtained by executing a voice recognition process and an interactive process on a voice stream corresponding to the operation instruction acquired by the voice signal acquisition unit (Wilairat e.g. speech-recognition engine 50 processes audio data from listening system 40 to recognize certain words or phrases in the user’s speech, and to generate corresponding actionable input to computing system 20 [0025]).
With respect to claim 8, Clavin in view of Wilairat teaches a device operation system (Clavin e.g. the system of Figs 1 and/or 13) comprising: the device operation apparatus (Clavin e.g. computing device 2 Figs 1-4, 13, see also [0079] whereby computing device 2 of Fig 1 can be a PC)  according to claim 1; the operation target device for performing control of a function corresponding to the operation command transmitted from the device operation apparatus (Clavin e.g. the living room TV for performing/showing the experience Fig 14 [0147] corresponding to the operation transmitted from the HMD 2); and a light emitting apparatus for transmitting a light emission signal to the device operation apparatus (Clavin e.g. see the light emission sources of Fig 9B [0102]-[0112]), the light emitting apparatus being disposed while being associated with the operation target device (Clavin e.g. [0107] suggest that the light emitting apparatus being disposed while being associated with the operation target device), wherein the position calculation unit of the device operation apparatus calculates a position of the operation target device on a basis of the light emission signal transmitted by the light emitting apparatus (Clavin e.g. calculating/obtaining a position of a target computing device using information transmitted from the target computing device as suggested in Fig 9B [0102]-[0112]).
3 is rejected under 35 U.S.C. 103 as being unpatentable over Clavin (US 2013/0147686) in view of Wilairat (CA 2,939,532) and further in view of Syrjarinne (US 2006/0290566).

With respect to claim 3, Clavin in view of Wilairat teaches the device operation apparatus according to claim 1.
However, the combination fails to teach comprising a position estimating unit for estimating, when the position calculation unit fails to calculate a position of one of the operation target devices, the position of the operation target device that the position calculation unit fails to calculate, on a basis of positions of the operation target devices, the positions being successfully calculated by the position calculation unit.
Syrjarinne teaches a server 20 comprising a position estimating unit (e.g. positioning calculation component 25 [0124]) for estimating (e.g. for estimating [0124]), when the position calculation unit fails to calculate a position of one of the operation target devices (e.g. when the positioning calculation component 25 of server 20 fails a position of one of the mobile devices 30 and 40, as suggested in [0124]), the position of the operation target device that the position calculation unit fails to calculate (e.g. the position of mobile 30/40 that the positioning calculation component 25 fails to calculate, [0124]), on a basis of positions of the operation target devices (e.g. on the basis of positions of mobile devices 30/40 contained in the feedback data, as suggested in [0122]-[0123]), the positions being successfully calculated (e.g. the positions being successfully calculated, as suggested in [0122]) by a position calculation unit (e.g. by the mobile station 10 [0122]).
Clavin and Syrjarinne are analogous art because they all pertain to controlling target devices. Therefore, it would have been obvious to people having ordinary skill in the art before the effective filing date of the claimed invention to modify Clavin with the teachings of Syrjarinne to include: comprising a position 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508. The examiner can normally be reached 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 
/IBRAHIM SIDDO/Primary Examiner, Art Unit 2675